Exhibit 16.1 March 1, 2011 Office Of the Chief Accountant U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE:Kallo Inc., formerly Diamond Technologies, Inc. File No.:000-53183 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on March 1, 2011 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. MALONEBAILEY, LLP www.malone-bailey.com Houston, Texas
